Citation Nr: 0814170	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Huntington, West Virginia, on brokerage for the RO in 
Louisville, Kentucky, which denied service connection for a 
bilateral hearing loss disability.


FINDINGS OF FACT

1.  The veteran had bilateral hearing loss noted at entry to 
service.

2.  The veteran's bilateral hearing loss disability was not 
aggravated by his inservice acoustic exposure.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306,  3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  An August 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in August 2006, he 
responded that he had no further evidence in September 2006 
and the claim was readjudicated and a supplemental statement 
of the case (SSOC) was provided to the veteran in March 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes, however, that the veteran 
was provided notice of evidence required for appropriate 
disability rating or effective date to be assigned in March 
2006 and August 2006 letters.  The Board finds that any error 
was harmless.  See Prickett, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In April and 
September 2006, the veteran submitted statements that he had 
no further evidence on the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examinations to obtain an 
opinion as to whether his bilateral hearing loss can be 
directly attributed to service in March 2004 and February 
2007.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure as a weapons range instructor during 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the claim of service connection for hearing 
loss, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
had audiometric scores in excess of 40 dB in the 2000, 3000 
and 4000 Hertz frequency ranges at his March 2004 and 
February 2007 examinations in both ears.  The veteran clearly 
has a bilateral hearing loss disability for VA purposes.  See 
id.  

The veteran sent in a January 2004 statement outlining his 
inservice acoustic exposure.  The veteran stated that he had 
been a basic infantry training instructor, teaching the use 
of small arms, machine guns, mortars, recoilless rifles and 
grenades.  The veteran indicated that he spent a great deal 
of time on the firing range, much of it without hearing 
protection.  He indicated that the fire from the recoilless 
rifle would, at times, knock what hearing protection he had 
aside.  The Board recognizes that the veteran is competent to 
report such noise exposure.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

The veteran's service medical records contain records of his 
hearing during service.  The veteran had his entrance to 
active duty physical examination in August 1954.  The veteran 
underwent an audiogram, the results of which are of record.  
However, prior to November 1967, military audiometric results 
were reported in American Standards Association (ASA) units; 
VA used ASA units prior to July 1966.  In July 1966 VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in this case conducted in 1954 must be converted 
from ASA to ISO units.  Essentially, that means adding 10 
decibels to the reported findings in most frequencies, the 
exceptions being adding 15 decibels at 500 Hertz and 5 
decibels at 4000 Hertz.

At induction to service, the veteran underwent audiometric 
testing. On the authorized audiological evaluation in August 
1954, pure tone thresholds, converted to ISO units in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
25
LEFT
25
20
20
-
20

The 3000 dB range was not tested in either ear.  The Board 
notes that the veteran's puretone threshold average dB score 
in the right ear was 26.25 and 21.25 in the left.  Speech 
recognition ability tests were not administered.  

Under the criteria of 38 C.F.R. § 3.385, the veteran had a 
right ear hearing loss disability at entry to active service.  
The left ear scores are insufficient to establish that the 
veteran a disability for VA purposes at entry, they do, 
however, demonstrate a degree of preexisting hearing loss.  
See Hensley, supra.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2007).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2007).  In light of the August 1954 
audiometric scores, the veteran's bilateral hearing loss 
disorder was noted at entrance to service and the presumption 
of soundness does not attach.  The veteran shall be 
considered to have had a bilateral hearing loss disorder 
prior to service.

Since a hearing loss disorder was shown prior to service and 
was noted on entry, as discussed above, the veteran cannot 
bring a claim for service connection for that disorder, but 
he may bring a claim for service-connected aggravation of 
that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In this case, the veteran has not carried his burden of 
showing his hearing loss disorder was aggravated by service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board does not doubt the veteran's sincerity or truthfulness 
in reporting his inservice noise exposure, the Board cannot 
accept his word on aggravation or causation, when his 
statements indicate worsening many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The medical evidence also does not show aggravation.  The 
veteran's separation from service physical examination report 
does not include audiometric test results.  The veteran did 
undergo a whispered voice test at both his entrance and 
separation physical examinations, scoring a 15 out of 15 on 
both tests.  A July 1960 periodic examination for Reserve 
duty also showed a 15 out of 15 on the whispered voice test.  
To determine whether the veteran's current hearing loss was 
triggered by his inservice noise exposure, the RO sent the 
veteran for March 2004 and February 2007 VA examinations.  
The audiologist reviewing the veteran's file in March 2004 
indicated that his current hearing loss was not at least as 
likely as not related to his inservice noise exposure.  
During the examination, the veteran reported that his hearing 
had dramatically worsened sometime in the early 1990's and 
the examiner concluded that the veteran's current hearing 
loss is not related to service.  The veteran's service 
medical records were not of record at the time of the March 
2004 VA examination.  Once his service records had been 
associated with the file, the veteran was sent for his 
February 2007 VA examination.  The veteran again reported a 
dramatic worsening of his hearing loss, this time during the 
1980's.  Given the gap between service and onset and the 
consistent whispered voice tests, the examiner concluded that 
the veteran's current hearing loss was not at least as likely 
as not related to his inservice noise exposure.  These 
opinions are consistent and are uncontested by the remaining 
evidence on file.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against aggravation of the 
veteran's bilateral hearing loss disability during service.  
The Board concludes that service connection is not warranted.  
See Falzone, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


